DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 10/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “having an eye or bore that is configured to receive a locking mechanism therethrough to lock the container 39 in place to the lower part of the nacelle 3”.
The examiner accepts that there are four interfaces 44 elongate in shape, which appear to be openings as evidenced, for example, by cables 32 running into them in Fig. 23, said cables understood as entering the interior of nacelle. Interfaces 43 are also clearly portrayed as some form of “lug” or “tang”, or other protrusion, extending from the container, best shown in Fig. 22.
However, the small circular portions depicted near the top ends of these interfaces 43 are not necessarily “an eye or bore that is configured to receive a locking mechanism therethrough to lock the container 39 in place to the lower part of the nacelle 3”. For example, these may be blind holes incapable of receiving anything through them, or may also be bumps or detents of some kind. They are not shown in sufficient detail nor shown in use to provide adequate support for the amended specification. Of course, it is easy to potentially identify them as holes in hindsight in view of the amendments, but this is does not constitute an exception such as rephrasing, obvious error, inherent function/theory/advantage, or incorporation by reference as described in MPEP 2163.07. Furthermore, no “locking mechanism” as recited in the amendments was previously shown or described.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
hoisting mechanism (e.g. claims 1, 11)
mounting interface (e.g. claims 5, 11)
cable guiding structures (e.g. claim 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 11 recite “mounting interface”, which invokes 35 U.S.C. 112(f) as noted above. However, the corresponding structure of “mounting interface” now includes the “eye or bore that is configured to receive a locking mechanism therethrough to lock the container 39 in place to the lower part 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7-9, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trede (U.S. PGPub 2018/0335023, equivalent to EP3406898 cited in IDS) in view of Teichert  (U.S. PGPub 2017/0022979, previously cited but not relied upon).
Claim 1: Trede discloses a wind turbine (Fig. 1) comprising: a tower (15), a nacelle (14) mounted on the tower (paragraph 66), and a movable container (39/41) mounted on a lower part (16/30) of the nacelle (see Figs. 2, 6; paragraph 78); the movable container housing a hoisting mechanism (winches 43) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (such as generator 23 - paragraph 78). The hoisting mechanism is not necessarily within an interior of the movable container.
However, Teichert teaches a movable container (12/20/22) mounted on a nacelle and housing a hoisting mechanism (such as a winch) within an interior of the movable container for hoisting and/or lowering the movable container (e.g. paragraphs 51, 65, and 135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have housed the hoisting 
Claim 2: Turning back to Trede, the movable container further houses cables (42, e.g. wrapped around the winches 43) for use during hoisting and/or lowering of a wind turbine component. As modified by Teichert, the cables would necessarily extend from the interior of the container through at least one sidewall of the container.
Claim 3: The hoisting mechanism is or comprises at least one winch (paragraph 78). 
Claim 4: The hoisting mechanism comprises at least two winches (four winches 43 are shown) being operable in a coordinated manner during hoisting and/or lowering of the movable container and/or a wind turbine component (implied in paragraph 78).
Claim 7: The wind turbine according to claim 1, wherein the lower part of the nacelle is provided with a hatch (generally the opening defined by 30, or panel 38 - Fig. 6) allowing wind turbine components to pass there through.
Claim 8: Trede discloses a wind turbine substantially as claimed except for one or more cable guiding structures arranged in an interior part of the nacelle or on an outer part of the nacelle. However, Applicant admits (referring to MPEP 2144.03 C. and the uncontested Official Notice in the previous Office Action) that cable guiding structures (i.e. one or more pulleys) are extremely common in the art of hoisting, including in wind turbines, for example in order to increase mechanical advantage of a hoisting mechanism when lifting/lowering a component. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cable guiding structures in or on the nacelle for this purpose. Regarding the limitation “the hoisting mechanism is connectable to a wind turbine component via the cable guiding structure(s) in order to move the wind turbine component in the nacelle by means of the hoisting mechanism”, this is interpreted as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, once fixed to the underside of the nacelle (e.g. via bolts 40), the hoisting mechanisms 43 could theoretically still be used to lift a turbine component if connected thereto.
Claim 9: Following from the above, the hoisting mechanism is capable of lifting a drivetrain component such as generator 23. Thus, the wind turbine component of claim 8 above could be a drive train component.
Claim 11: Trede discloses a wind turbine (Fig. 1) comprising: a tower (15), a nacelle (14) mounted on the tower (paragraph 66), the nacelle being provided with a mounting interface (e.g. holes 37)  at a lower part (16/30) thereof, and a movable container (39/41) suspended below the nacelle (via cables 42 - Fig. 6), the movable container housing a hoisting mechanism (winches 43) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (such as generator 23 - paragraph 78), the movable container further being provided with a mounting interface (40) which matches the mounting interface of the nacelle, thereby allowing the movable container to be detachably mounted on the lower part of the nacelle (paragraph 77). The hoisting mechanism is not necessarily within an interior of the movable container.
However, Teichert teaches a movable container (12/20/22) mounted on a nacelle and housing a hoisting mechanism (such as a winch) within an interior of the movable container for hoisting and/or lowering the movable container (e.g. paragraphs 51, 65, and 135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have housed the hoisting mechanism within an interior of the movable container for the purpose of storing the cable and better protecting it from the environment, for example.
Claim 12: Turning to Trede, the movable container is arranged at a distance from the lower part of the nacelle (Fig. 6). 
Claims 19-20: The hoisting mechanism is for hoisting and/or lowering the movable container to or from the lower part of the nacelle (16/30 as shown in Fig. 6) and for hoisting and/or lowering wind turbine components (such as generator 23 - paragraph 78) to or from a position outside of the container, wherein the position outside of the container is the nacelle (the lift transports components such as 23 to and from the interior of the nacelle).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trede and Teichert as applied to claim 1 above, and further in view of Melen (U.S. PGPub 2019/0257292).
.

Claims 1-5, 7, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schampers (WO2011108933, cited in IDS) in view of Trede and Teichert.
Claim 1: Schampers discloses a wind turbine (1) comprising: a tower (2) and a movable container (18), the movable container housing a hoisting mechanism (winch 20 - page 8, lines 23-24) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (personnel and/or goods - abstract). It is further noted that the limitation “for hoisting and/or lowering wind turbine components” is interpreted as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the container 18 could hoist wind turbine components, at least depending on the nature of the components.
Schampers does not disclose a nacelle mounted on the tower and the container mounted on a lower part of the nacelle. Though the nacelle is not explicitly disclosed, it would have been understood by one of ordinary skill that a typical wind turbine would have a nacelle at the top of the tower. Trede further discloses a similar system for hoisting components wherein the container is mounted on a lower part (16/30) of the nacelle (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the container of Schampers for the purpose of transporting personnel and/or goods directly to the nacelle or an upper part of the turbine rather than just a lower platform, for example.

Claim 2: Turning to Schampers, the movable container further houses cables (e.g. wound about winch 20) for use during hoisting and/or lowering of a wind turbine component. As modified by Teichert, the cables would necessarily extend from the interior of the container through at least one sidewall of the container.
Claim 3: The hoisting mechanism is or comprises at least one winch (20 as cited above). 
Claim 4: Schampers discloses a single winch. However, Trede teaches at least two winches (43) being operable in a coordinated manner during hoisting and/or lowering of the movable container and/or a wind turbine component (implied in paragraph 78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plural winches to have provided more lifting capacity or stability of the system as would have been well understood by one of ordinary skill.
Claim 5: Referring to Schampers, the lower part of the platform is provided with a mounting interface (e.g. twist locks) configured to receiving a matching mounting interface (corner castings 33) provided on the movable container, thereby allowing the movable container to be detachably mounted on the lower part of the nacelle (page 10, lines 7-11). As modified by Trede, it would have been obvious to have simply relocated the interface to the underside of the platform of a similar purpose. The examiner submits that this is at least an equivalent structure to the mounting interface as interpreted under 112(f) since it performs the performs the function specified in the claim (i.e. allowing the movable container to be detachably mounted on the lower part of the nacelle), is not excluded by any explicit definition provided in the specification for an equivalent, and is an equivalent of the means- (or step-) plus-function limitation. For example, the prior art element (ISO container twist locks and corner castings) performs the identical 
Claim 7: Trede further teaches that the lower part of the nacelle is provided with a hatch (generally the opening defined by 30, or panel 38 - Fig. 6) allowing wind turbine components to pass there through.
Claim 11: Schampers discloses a wind turbine (1) comprising: a tower (2) and a movable container (18), the movable container housing a hoisting mechanism (winch 20 - page 8, lines 23-24) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (personnel and/or goods - abstract), the movable container further being provided with a mounting interface (33) which matches a mounting interface (twist locks) of a platform, thereby allowing the movable container to be detachably mounted on the lower part of the nacelle (page 10, lines 7-11).
Schampers does not disclose a nacelle mounted on the tower, the nacelle being provided with a mounting interface at a lower part thereof, the container suspended below the nacelle. Though the nacelle is not explicitly disclosed, it would have been understood by one of ordinary skill that a typical wind turbine would have a nacelle at the top of the tower. Trede further discloses a similar system for hoisting components wherein the container is mounted on a lower part (16/30) of the nacelle (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the container of Schampers for the purpose of transporting personnel and/or goods directly to the nacelle or an upper part of the turbine rather than just a lower platform, for example. As modified by Trede, it would have been obvious to have simply relocated the interface to the underside of the platform of a similar purpose.
The hoisting mechanism is not necessarily within an interior of the movable container. However, Teichert teaches a movable container (12/20/22) mounted on a nacelle and housing a hoisting mechanism (such as a winch) within an interior of the movable container for hoisting and/or lowering the movable container (e.g. paragraphs 51, 65, and 135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have housed the hoisting mechanism 
Claim 12: Referring to Schampers, the movable container (as modified by Trede) would be arranged at a distance from the lower part of the nacelle (suspended therefrom).
Claims 19-20: The hoisting mechanism is for hoisting and/or lowering the movable container to or from the lower part of the nacelle (as taught by Trede) and for hoisting and/or lowering wind turbine components (intended use as discussed above) to or from a position outside of the container, wherein the position outside of the container is the nacelle (the lift transports to and from the interior of the nacelle as modified by Trede).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trede, Schampers, and Teichert as applied to claim 1 above and further in view of Melen.
Schampers and Trede teach a wind turbine substantially as claimed except for wherein the movable container comprises one or more wheels configured to allow the movable container to roll against the tower during hoisting and/or lowering of the movable container. However, Melen teaches a wind turbine having a movable container (30) for lifting an lowering turbine components comprising one or more wheels (35) configured to allow the movable container to roll against the tower (10) during hoisting and/or lowering of the movable container (paragraph 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wheels on the container of Schampers for the purpose of guiding the container during movement (e.g. Melen, paragraph 37).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered.
Regarding the amendments to the specification, the examiner submits that at least part of it constitutes new matter as discussed above.
Applicant submits that the lifting platform of Trede is not a “container”. The examiner maintains the platform of Trede may be broadly construed as a form container for the intents and purposes of the 
Applicant’s remaining arguments essentially rely on amendments to the claims, which are addressed by the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726